Order entered February 11, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01369-CV

                                GATOR APPLE, LLC, Appellant

                                                 V.

                       APPLE TEXAS RESTAURANTS, INC., Appellee

                       On Appeal from the 134th Judicial District Court
                                    Dallas County, Texas
                              Trial Court Cause No. 11-6565

                                             ORDER
        The reporter’s record is overdue in this appeal. Accordingly, the Court ORDERS court
reporter Vielica Dobbins to file, within THIRTY DAYS of the date of this order, either:
(1) written verification no hearings were recorded; (2) written verification appellant has not
requested or paid for the reporter’s record; or (3) the complete reporter’s record, including
exhibits. We notify appellant that if we receive verification of non-payment, we will order the
appeal submitted without the reporter’s record. See TEX. R. APP. P. 37.3(c).
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Vielica
Dobbins, official court reporter of the 134th Judicial District Court, and to counsel for all parties.




                                                        /s/    CAROLYN WRIGHT
                                                               CHIEF JUSTICE